Citation Nr: 1414612	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1967. 

The Board remanded the claim for additional development in July 2012.  The case now returns for appellate consideration.  


FINDING OF FACT

The Veteran does not have a current disability due to asbestos exposure.


CONCLUSION OF LAW

A respiratory disorder, claimed as asbestosis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The record reflects a diagnosis of emphysema; neither asbestosis nor emphysema is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In support of the claim, the Veteran submitted two medical evaluations, one performed in October 2001 and the other in December 2003.  Specifically, he underwent an October 2001 respiratory evaluation as part of a lawsuit to determine whether he had asbestosis.  The findings showed a decreased diffusion capacity compatible with an interstitial process or obliterative pulmonary vascular disease, but no specific diagnosis of asbestosis was made.  The December 2003 report from Dr. L. indicated that the Veteran had chest X-rays performed in November 2003.  Film quality was grade 2 due to overpenetration.  Irregular interstitial opacities were seen in both lower lung zones.  Dr. L diagnosed bilateral interstitial fibrotic changes consistent with asbestosis based on the November 2003 X-ray.  

Evidence that weighs against the claim includes a June 2009 computed tomography (CT) scan.  The examiner compared it to a December 2007 radiographic study and concluded that the Veteran did not have asbestosis.  The examiner discounted the 2001 initial diagnosis of asbestosis because the study was undertaken as part of a lawsuit regarding asbestosis.  He referenced multiple articles reflecting very high error rates or false positives associated with the lawsuit.  The examiner emphasized that the Veteran had had multiple chest x-rays and a CT scan which were not indicative of asbestosis or pleural plaques suggestive of asbestosis.  

The Veteran underwent another examination in August 2012 and VA arranged for an independent evaluation by a private B-reader which was conducted in September 2012.  The VA examiner and the B-reader both stated that there was no suggestion of inhalational lung disease, which included asbestosis.  VA treatment records were obtained and asbestosis is not on the Veteran's active problem list, despite a lengthy number of current diagnoses.  

Based on the evidence above, the Board finds that the weight of the evidence supports a finding that the Veteran does not have a current disability related to asbestosis.  While the various medical examiners have the basic competency to diagnose asbestosis and asbestos-related disorders, the Board places greater weight on the 2009 and 2012 VA medical examinations and the 2012 independent opinion for two reasons.  

First, the 2009 examiner reviewed medical literature regarding the accuracy rates of the B-readers from which the positive 2001 opinion came and noted a high rate of false positives.  The evidence of high false positives lowers the probative value of the positive 2001 opinion.  Next, the positive 2003 opinion was based on a lower quality film image.  Image quality is clearly important to the proper diagnosis of asbestosis given the standard practice of referring such cases to specially certified radiologists.  

On the other hand, the 2009 and 2012 opinions were not based on lower quality images.  Also, significantly, the September 2012 opinion was rendered by an independent reader without a connection to the claim or any pending lawsuit.  In addition, multiple studies reflect no diagnosis of asbestosis or asbestos-related disorders.  For these reasons, the Board places greater weight on the 2009 and 2012 examinations and opinions and other medical records showing no evidence of asbestosis.  

The Board has considered the Veteran's lay statements.  He described his contentions most completely in a March 2010 letter where he reported that he worked on vehicles while in the Army doing brake and clutch replacements.  He indicated that between 1964 and 1967 those units were made of asbestos.  He reflected that Dr. L. diagnosed him with bilateral interstitial fibrotic changes consistent with asbestosis but misidentified Dr. L. as a VA doctor.  He also reported that it was his understanding that asbestosis took a long period of time before symptoms appeared.  He also included authorized release forms for his VA treatment records in his February 2011 Form 9, which generally indicated that he believed relevant medical evidence was contained therein. 

The Veteran does not allege and the record does not otherwise show that he has any medical education, training, or experience.  The diagnosis of asbestosis is complex and involves interpretation of radiographic studies and pulmonary function tests.  Thus, as a layman, he is not competent to diagnose himself with asbestosis.  Nonetheless, his report that a doctor diagnosed him with asbestosis is competent but the Board has placed less probative value on Dr. L.'s opinion for the reasons described above.

In sum, the Board has considered the lay and medical evidence and finds that the 2009 and 2012 opinions are of greater reliability and reflect that the Veteran does not have asbestosis.  Therefore, the appeal as to asbestosis is denied.  

The Board notes that the Veteran has been diagnosed with emphysema; therefore, will consider whether service-connected is warranted for that disorder.  Nonetheless, like above, he is not competent to relate the development of emphysema decades after service to any incident of service, including asbestos exposure, because of the separation in time between the alleged incurrence event and onset of symptoms, the medical complexity of the diagnosis of emphysema, the lack of common lay knowledge regarding the causes of emphysema, and the lack of a medical professional opining that emphysema may be related to asbestos exposure.  Jandreau, 492 F.3d at 1377.  Therefore, he has not presented competent lay evidence of nexus.  

Next, the medical evidence of record weighs against a nexus between emphysema and asbestos exposure.  Specifically, the October 2001 and December 2003 medical reports and the Veteran's regular VA treatment records do not address whether emphysema may be caused by asbestos exposure.  The 2009 and 2012 VA medical opinions and 2012 private opinion all indicate that his current disability (emphysema) is not related to asbestos exposure.  These medical opinions are competent, credible, and on point.  

The Board finds that the 2009 and 2012 VA medical opinions and 2012 private opinion are entitled to great probative weight.  The Board finds that the preponderance of the medical evidence also weighs against a nexus between emphysema and asbestos exposure.  Without a nexus, service connection is not warranted.

As such, the preponderance of the evidence is against the Veteran's claim for service connection.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal is denied.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  Specifically, a June 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in October 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Next, VA's duty to assist in obtaining records has been satisfied.  Of note, the service treatment, VA treatment, and private medical records are on file.  Further, he was afforded medical examinations in August 2009 and August 2012 VA and a September 2012 medical opinions was obtained.  These opinions were rendered by medical professionals following thorough examinations and interviews of the Veteran and review of the claims file.  The examiners obtained an accurate history and considered the Veteran's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.  Therefore, the Board finds that examinations and medical opinions are adequate for ratings purposes.

The Board remanded this case in July 2012 to provide the Veteran a VA pulmonary examination and radiographic studies to be interpreted by a B-reader.  The pulmonary examination occurred in August 2012.  A B-reader interpreted the Veteran's radiographic studies in September 2012.  An addendum opinion was offered by the VA examiner in September 2012.  The examination and opinions were adequate, as discussed above.  The Board finds that the RO complied substantially with July 2012 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  



ORDER

Service connection for a respiratory disorder, claimed as asbestosis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


